DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Background
The claim amendments in the Applicant’s Response, filed on 07/26/21, have been entered.
According to the Response, claims 1-20 were pending.  Claims 1, 2, 6, 8, 9, 11, and 15-18 have been amended.  Claims 3, 13, and 14 have been canceled.  Claim 21 has been added.  Thus, claims 1, 2, 4-12, and 15-21 are pending.


Allowable Subject Matter
Claims 1, 2, 4-12, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a method of item-level order fulfillment and recites, in part, “sorting inventory items into one or more 
Secondly, independent claim 18 is allowable as it recites features similar to those described above in claim 1.  Claims 19-21 are allowable as they depend from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/KYLE O LOGAN/Primary Examiner, Art Unit 3651